732 N.W.2d 893 (2007)
AMERISURE INSURANCE COMPANY (as designated by the State of Michigan Assigned Claims Facility), Plaintiff-Appellee,
v.
Reginald COLEMAN, Defendant, and
Titan Insurance Company, Defendant-Appellant.
Docket No. 133625. COA No. 270948.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the February 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.